IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,416




EX PARTE CHRISTOPHER REID TAYLOR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23621A IN THE 42ND DISTRICT COURT
FROM TAYLOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to ten years’ imprisonment. 
            Applicant contends that he was deprived his right to file an appeal.  The trial court has signed
findings of fact stating that Applicant was denied his right to file an appeal through
miscommunication between Applicant and his trial counsel.
            The trial court has recommended that Applicant be granted relief.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 23621A from the 42nd Judicial District Court of Taylor County.  Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had
been imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.
 
Delivered:
Do Not Publish